Citation Nr: 1707794	
Decision Date: 03/15/17    Archive Date: 03/21/17

DOCKET NO.  07-34 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for back injuries.

2.  Entitlement to service connection for headaches.

3.  Entitlement to a disability rating in excess of 10 percent for a lumbar spine disability prior to February 4, 2009, and 20 percent thereafter.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to November 1977.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of July 2007, September 2009 and August 2015 rating decisions of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

Of note, in the September 2009 rating decision, the RO increased the disability rating for the lumbar spine disability to 20 percent, effective February 4, 2009.  

The Veteran appeared at a hearing before a Veterans Law Judge (VLJ) in April 2010.  In addition, he appeared at a hearing before the undersigned VLJ, regarding all of the issues on appeal, in June 2016.  A transcript of the hearings are in the Veteran's file. 

In November 2010, the Board remanded the case for further development.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Subsequently, in February 2016, the RO issued a rating decision entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for left shoulder impingement syndrome, which had previously been on appeal after being denied by the RO's July 2007 rating decision.  As the Veteran has not appealed the issue, this matter is not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

At his June 2016 travel board hearing, the Veteran's representative noted that an earlier effective date for the Veteran's service-connected lumbar spine disability was to be provided.  It is unclear from this statement whether the Veteran would like to submit a claim for this issue.  Thus, this matter is referred to the RO for clarification and any appropriate action.

The issues of entitlement to service connection for headaches, entitlement to a disability rating in excess of 10 percent for a lumbar spine disability prior to February 4, 2009, and 20 percent thereafter, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran did not suffer any new or additional disability associated with back injuries a result of VA treatment due to carelessness, negligence, lack of proper skill, error in judgment, or some other instance of fault on the part of VA, or as a result of an event that was not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for back injuries are not met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.361 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, a standard May 2007 letter satisfied the duty to notify provisions.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, service treatment records have been obtained.  Post-service VA treatment records have also been obtained.

The Veteran was provided a VA medical examination in February 2016.  The examination, along with the expert medical opinion, is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Thus, VA's duty to assist has been met.

II. Analysis

A veteran who suffers disability resulting from hospital care or medical or surgical treatment provided by a VA employee or in a VA facility is entitled to compensation for the additional disability "in the same manner as if such additional disability...were service-connected" if the additional disability was not the result of willful misconduct and was proximately caused by "carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of [VA] in furnishing" that treatment or "an event not reasonably foreseeable."  38 U.S.C.A. § 1151(a)(1)(A), (B); 38 C.F.R. § 3.361(a)-(d); Viegas v. Shinseki, 705 F.3d 1374, 1377-78 (Fed. Cir. 2013).  The purpose of the statute is to award benefits to those Veterans who were disabled as a result of VA treatment or vocational rehabilitation.  38 U.S.C.A. § 1151(a). 

First, there must be evidence of additional disability, as shown by comparing the veteran's condition before and after the VA medical care in question.  38 C.F.R. § 3.361(b).  To determine whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to the veteran's condition after such care, treatment, examination, services, or program has stopped.  VA considers each body part or system separately.  The additional disability must not be the result of the veteran's willful misconduct.  38 U.S.C.A. § 1151(a); 38 C.F.R. § 3.301(c)(3). 

Second, the additional disability must be caused by hospital care, medical or surgical treatment, examination, training and rehabilitation services, or CWT program furnished the veteran by VA.  38 C.F.R. § 3.361(c).  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  In order for additional disability to be compensable under 38 U.S.C.A. § 1151, the additional disability must have been actually caused by, and not merely coincidental to, hospital care, medical or surgical treatment, or medical examination furnished by a VA employee or in a VA facility.  38 C.F.R. § 3.361(c)(1); Loving v. Nicholson, 19 Vet. App. 96, 99-100 (2005); Sweitzer v. Brown, 5 Vet. App. 503, 505 (1993).  That is, the additional disability must have been the result of injury that was part of the natural sequence of cause and effect flowing directly from the actual provision of "hospital care, medical or surgical treatment, or examination" furnished by VA and such additional disability must be directly caused by that VA activity.  Loving, 19 Vet. App. at 101. 

Third, the proximate cause of the disability, as opposed to a remote contributing cause, must be (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (2) an event that was not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361(d). 

With regard to carelessness or negligence, to establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination was the proximate cause of a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(1). 

With regard to reasonable foreseeability, whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have foreseen or disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2); Schertz v. Shinseki, 26 Vet. App. 362, 367-69 (2013).

Thus, 38 U.S.C.A. § 1151 contains two causation elements-an additional disability must not only be "caused by" the hospital care or medical treatment received from VA, but also must be "proximate[ly] cause[d]" by the VA's "fault" or an unforeseen "event."  38 U.S.C.A. § 1151(a)(1).

The Veteran contends that a fall from a chair while at the VA Medical Center in Temple, Texas, on October 20, 2006, aggravated his lower back.  He states that only his "vitals were taken" and that he did not receive a review of his injuries until the next day.  A Report of Special Incident dated on October 20, 2006, shows that the Veteran reported getting in a chair in the high position to lower it and slipped out of the seat, onto the floor.  It was noted that he landed on his buttocks, but braced himself with his left arm causing severe pain in his left shoulder and lower back.

By way of background, the Veteran has been service-connected for a lumbar spine disability since November 10, 1977.  VA treatment records show that a June 1979 VA examination report reflects a diagnosis of osteoarthritis, moderate, lumbar spine. 

Private treatment records dated in January 2003 shows that the Veteran complained of back pain.  

A VA nursing note dated October 20, 2006, after the fall from the chair, reflects that the Veteran rated his lower back pain as 8 out of 10.  Another nursing note of the same date shows that the Veteran requested a back brace.  An October 30, 2006 domiciliary note indicates that the Veteran was working CWT in housekeeping and that mopping was difficult.  He stated that "being on [his] feet all day was killing [his] back."

A November 2006 VA spine examination report shows the Veteran complained of aching and stiffness.  The intensity of the pain was reported as 6 -7 which occurred daily.  The Veteran did not report any trauma or injury to his back.  Inspection of the lumbar spine revealed normal posture and gait, normal curvature of the spine and normal symmetry in appearance.  Objective painful motion without spasm, weakness or acute tenderness was noted.  A diagnosis of degenerative joint disease with degenerative disk disease of the lumbosacral spine was provided.  

A February 2007 neurosurgery consult note shows that the Veteran was diagnosed with lumbar spondylolisthesis, degenerative retrolisthesis and chronic back pain.  

A May 2009 VA medical examination report shows that the Veteran complained of constant back pain which was sharp in nature and 7 out of 10 in intensity.  No injury after service was noted.  He reported taking medication for pain.  Moderate tenderness was felt over the entire lumbar spine.  A diagnosis of multi-level degenerative disc disease and joint disease of the lumbar spine with mild central canal stenosis with no radiculopathy was provided.  

At the Veteran's April 2010 hearing, he stated that he sustained chronic back and left shoulder disabilities during VA art therapy and CWT.  

Pursuant to the November 2010 Board remand, the Veteran was afforded a VA back examination in February 2016.  He reported that the pain was an 8 and that he took pain pills daily.  Paralumbar pain was noted.  Flare-ups, guarding and muscle spasms were not reported.  He noted using a cane and a brace.  Diagnoses of degenerative joint disease of the lumbar spine, degenerative disc disease of the lumbar spine and spondylolisthesis were provided.  

The VA examiner opined that the claimed back disability was not caused or became worse as a result of the VA treatment at issue.  The Veteran's back pathology was degenerative in nature and as a result of the VA examiner's review of the Veteran's treatment, there was nothing noted in commission or omission that would be greater than 50 percent as likely as not to have enhanced, aggravated or accelerated the Veteran's current back pathology.  The VA examiner also stated that the additional disability did not result from carelessness, negligence, lack of skill or similar incidence of fault on the part of VA personnel.  The outcome currently extant in this Veteran would have been the same.  The additional disability did not result from an event that could have reasonably been foreseen by a reasonable healthcare provider.  As noted, the pathophysiologic process was essentially unaltered by any act of omission and/or commission.  The result would have been the same.  The VA examiner also noted that the additional disability did not result from a failure on the part of VA to timely diagnose and/or properly treat the claimed disease or disability.  

At the Veteran's June 2016 VA Travel Board hearing, he stated that he was sitting on the edge of a chair and it tilted and he fell to the floor.  He stated that no VA employee helped him up and that an examination was not performed on his back that day.  

Based on the forgoing, the Board finds the most probative evidence of record establishes there was no additional, permanent disability as a result of the October 2006 fall from a chair.  Even as asserted by the Veteran that VA failed to properly treat his back injuries due to the fall from the chair, a review of the record shows that VA rendered treatment subsequent to the fall.  In addition, the Veteran did not suffer any new or additional disability associated with his back that was caused by hospital care, medical or surgical treatment, examination, training and rehabilitation services, or CWT program or was proximately caused by VA treatment due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.  The Veteran also has not specifically asserted any incident of treatment or surgery causing disability as a result of an event that was not reasonably foreseeable.  

The Board notes that when assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  Here, the February 2016 VA examiner provided an opinion based upon comprehensive review of the claims file and examination of the Veteran, and provided an adequate rationale that considered the Veteran's medical records and the Veteran's self-reported history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  The VA examiner concluded that the claimed back disability was not caused or became worse as a result of the VA treatment at issue.  It was noted that the Veteran's back pathology was degenerative in nature.  The VA examiner found that nothing enhanced, aggravated, or accelerated the Veteran's back pathology.  A disability did not result from carelessness, negligence, lack of skill, or similar incidence of fault on the part of VA personnel.  The VA examiner noted that the outcome that was currently extant in the Veteran would have been the same.  Also, the disability did not result from an event that could have reasonably been foreseen by a reasonable healthcare provider.  Thus, the disability did not result from a failure on the part of VA to timely diagnose and/or properly treat the claimed disease or disability.  Further, the Board notes that there is no competent and probative opinion to the contrary.

The Board acknowledges the assertions of the Veteran that back injuries from the October 2006 fall from a chair were due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault.  While the Veteran is competent to report symptoms and the onset of those symptoms, as a layperson, he is not competent to opine that he incurred additional disability because of VA's carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault, or that his additional disability was not a reasonably foreseeable risk.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (explaining that a veteran is competent to provide a diagnosis of a simple conditions such as a broken leg, but not competent to provide evidence as to more complex medical questions).  In this circumstance, the Board gives more weight and credence to the opinion of the VA examiner which were rendered by a licensed medical professional rather than a lay person and were based on medical principles, which were set forth in the report.

In short, the Board finds that the preponderance of the evidence is against the appeal for compensation under 38 U.S.C.A. § 1151 for back injuries.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal, and the appeal must be denied . 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.




ORDER

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for back injuries is denied.


REMAND

Additional development is necessary before the final claim can be adjudicated for the remaining issues on appeal.

Regarding the Veteran's claim for service connection for headaches, the Veteran's service treatment records are silent for complaints or treatment.  

A post service VA examination dated in September 1978 shows that the Veteran complained of headaches.  A VA treatment record dated in November 2007 shows that the Veteran complained of severe headache pain which was rated as 7.  A VA treatment record dated in January 2008 shows a diagnosis of headaches.  A July 2011 VA treatment record reflects that the Veteran complained of headaches.  

At the Veteran's June 2016 VA Travel Board hearing, he stated that he started experiencing headaches when he hit his head on the ground after falling out of a jeep while in service.  He stated that he took medicine for the pain.  He noted that he experienced headaches on a daily basis.  He also noted that he had been diagnosed with chronic headaches.  

A review of the record shows that the Veteran has not been afforded a VA examination specifically in connection with this claim.  Generally, VA is required to provide an examination when the evidence of record indicates that a current disorder "may be associated" with a Veteran's military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159 (c)(4)(i).  This evidentiary requirement is a low threshold.  McLendon, 20 Vet. App. at 83.  Such evidence exists, and the Board finds that a VA examination and medical opinion are warranted to determine if any current headache disability is related to the Veteran's military service.

Regarding the Veteran's claim for an increased disability rating in excess of 10 percent for a lumbar spine disability prior to February 4, 2009, and 20 percent thereafter, the Board notes that the Veteran was afforded a VA lumbar spine examination in November 2009. 

Subsequently, at his April 2010 travel board hearing, the Veteran stated that his back pain was worse than that contemplated by the 10 percent rating assigned.  He noted that it was hard to lift things and sit and stand for long periods of time.  

Pursuant to the Board's November 2010 remand, the Veteran was to be afforded a VA lumbar spine examination to determine the nature and extent of his service-connected back condition.  A review of the February 2016 VA examination shows that the VA examiner was unable to test the Veteran's range of motion because of the Veteran's balance issue.  It was noted that the Veteran could not stand freely and perform the range of motion evaluation.  

At the Veteran's June 2016 VA travel board hearing, he noted that his back had gotten worse and that he took pain pills.  

Where the Veteran claims a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992).  Furthermore, according to VAOPGCPREC 11-95 (1995), a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  Although the February 2016 VA examiner noted that the Veteran had balance issues and could not conduct the range of motion testing, the Board finds that another attempt for a VA examination is necessary to fully and fairly evaluate the Veteran's claim for an increased rating, especially since the last VA examination which provided this information was over 7 years ago and there may have been changes in the Veteran's condition.  See Allday v. Brown, 7 Vet. App. 517 (1995).

As the Board is remanding the higher disability evaluation claim for a lumbar spine disability, the TDIU issue too must be remanded because the matters are inextricably intertwined and should be considered together.  The United States Court of Appeals for Veterans Claims has held that a claim which is inextricably-intertwined with another claim which remains undecided and pending before the VA must be adjudicated prior to a final order on the pending claim, so as to avoid piecemeal adjudication.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  On remand, an opinion is warranted with a thorough rationale that discusses the effect that the Veteran's service-connected disabilities has on his usual occupation and any resulting work problems.

Lastly, ongoing medical records must also be obtained in light of the remand.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete VA treatment records not already associated with the claims file since October 2015.

2.  Schedule the Veteran for a VA medical examination to determine the nature and etiology of any current headache disability.  The entire electronic claims file must be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current diagnosed headache disability had its onset during, or was otherwise related, to the Veteran's active military service.

A complete rationale must be provided for all opinions expressed and conclusions reached.

3.  Schedule the Veteran for a VA lumbar spine examination by an appropriate medical professional to determine the current severity of his service-connected lumbar spine disability.  The entire claims file must be reviewed by the examiner. 

The examiner should conduct range of motion testing of the thoracolumbar spine (expressed in degrees), to include the degree at which pain begins.  The examiner should also address whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the lumbar spine.

The examiner should conduct range of motion testing of the thoracolumbar spine (expressed in degrees, in active and passive motion), to include the degree at which pain begins.  The examiner should also address whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the lumbar disability.

Any associated objective neurologic abnormalities of both the left and right lower extremities should also be identified.

The examiner should also describe the impact the service-connected spine disability has on the Veteran's occupational functioning AND provide an opinion as to whether the Veteran's service-connected disabilities, either individually or in the aggregate, render him unable to obtain or maintain gainful employment, without regard to his age or nonservice-connected disabilities.

4.  Finally, readjudicate the appeal to include consideration of the assignment of TDIU.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


